Exhibit 10.3



REALOGY HOLDINGS CORP. 2012 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT NOTICE OF GRANT & RESTRICTED STOCK UNIT AGREEMENT
Realogy Holdings Corp. (the "Company"), pursuant to its 2012 Long-Term Incentive
Plan (the "Plan"), previously granted to the individual listed below (the
"Participant"), an Award of Restricted Stock. In connection with the
Participant's election to participate in the Amended and Restated Realogy Group
LLC Executive Deferred Compensation Plan, the entire award of restricted Stock
has been converted into Restricted Stock Units.
The Award of Restricted Stock Units is subject to all of the terms and
conditions set forth herein and in the Restricted Stock Unit agreement attached
hereto as Exhibit A (the "Agreement") and the Plan, which are incorporated
herein by reference. In addition, the Participant understands and agrees to
continue to be bound by and comply with the restrictive covenants and other
provisions set forth in the Restrictive Covenant Agreement, dated as of October
10, 2012 (which agreement amended, restated and renamed the Amended and Restated
Management Investors' Rights Agreement, dated as of January 5, 2011), as amended
by any side letter(s) that the Participant may be a party to (as amended to the
date hereof, the "Restrictive Covenants Agreement"), a copy of which the
Participant acknowledges receipt. The Participant understand and agrees that the
restrictive covenants and other provisions set forth in the Restrictive
Covenants Agreement (and any side letter thereto) shall survive the grant,
vesting or termination of the Restricted Stock Units, sale of the Shares with
respect to the Restricted Stock Units and any termination of employment of the
Participant.
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Notice of Grant ("Notice") and the Agreement.
Participant: [ ]
Grant Date: [ ]
Total Number of Restricted Stock Units: [ ]
Vesting Dates: [ ] (each, a "Vesting Date")


By his or her signature, the Participant agrees to be bound by the terms and
conditions of the Plan, the Agreement and this Notice. The Participant has
reviewed the Agreement, the Plan and this Notice in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Notice and
fully understands all provisions of this Notice, the Agreement and the Plan. The
Participant hereby agrees to accept as binding, conclusive and final all
decisions or

1



--------------------------------------------------------------------------------



interpretations of the Administrator upon any questions arising under the Plan
or relating to the Restricted Stock Units Award.
REALOGY HOLDINGS CORP.             PARTICIPANT
By:                             By: _______________________________
Print Name:                        Print Name: _________________________    
Title: _______________________________



2



--------------------------------------------------------------------------------



Exhibit A
RESTRICTED STOCK UNIT AGREEMENT
Pursuant to the Restricted Stock Unit Notice of Grant (the "Notice") to which
this Restricted Stock Unit Agreement (this "Agreement") is attached, Realogy
Holdings Corp. (the "Company"), has granted to the Participant the number of
Restricted Stock Units under the Company's 2012 Long-Term Incentive Plan (the
"Plan") as indicated in the Notice. Capitalized terms not specifically defined
herein shall have the meanings specified in the Plan and Notice.
ARTICLE I
GENERAL
1.1    Incorporation of Terms of Plan. The Restricted Stock Unit Award is
subject to the terms and conditions of the Plan, which are incorporated herein
by reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall control.
ARTICLE II

GRANT OF RESTRICTED STOCK
2.1    Grant of Restricted Stock Units. In consideration of the Participant's
past and/or continued employment with or service to the Company or any Affiliate
and for other good and valuable consideration, effective as of the Grant Date
set forth in the Notice (the "Grant Date"), the Company irrevocably grants to
the Participant the number of Restricted Stock Units as set forth in the Notice,
upon the terms and conditions set forth in the Plan and this Agreement.
2.2    Consideration to the Company. In consideration of the grant of the
Restricted Stock Units by the Company, the Participant agrees to render services
to the Company or any Affiliate. Nothing in the Plan or this Agreement shall
confer upon the Participant any right to continue in the employ or service of
the Company or any Affiliate or shall interfere with or restrict in any way the
rights of the Company and its Affiliates, which rights are hereby expressly
reserved, to discharge or terminate the services of the Participant at any time
for any reason whatsoever, with or without Cause, except to the extent expressly
provided otherwise in a written agreement between the Company or an Affiliate
and the Participant.
ARTICLE III
RESTRICTIONS AND RESTRICTION PERIOD
3.1    Restrictions. The Restricted Stock Units granted hereunder may not be
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of and
shall be subject to a risk of forfeiture as described in Section 4.1 below until
the Restricted Stock Units vests.

A-1



--------------------------------------------------------------------------------



3.2    Restricted Period. Subject to Section 4.1 below, the Restricted Stock
shall vest on each Vesting Date as set forth in the Notice.
3.3    Settlement of Restricted Stock Units. Within a reasonable period of time
after each Vesting Date (and in no event later than the March 15th following the
year in which the applicable Vesting Date occurs), the Company shall pay and
transfer to Employee a number of shares of Common Stock of Realogy Holdings
Corp. (the "Shares") equal to the aggregate number of Restricted Stock Units
that vested on each Vesting Date.
3.4    No Rights as a Stockholder. Unless and until a certificate or
certificates representing the Shares shall have been issued by the Company to
Employee in connection with the payment of Shares in connection with vested
Restricted Stock Units, Employee shall not be, or have any of the rights or
privileges of a stockholder of the Company with respect to, the Shares.
3.5    Dividend Equivalents Rights. The Restricted Stock Units will carry
dividend equivalent rights related to any cash dividend paid by the Company
while the Restricted Stock Units are outstanding. In the event the Company pays
a cash dividend on its outstanding Shares following the grant of the Restricted
Stock Units, the number of Restricted Stock Units will be increased by the
number of units determined by dividing (i) the amount of the cash dividend on
the number of Shares covered by the Restricted Stock Units at the time of the
related dividend record date, by (ii) the closing price of a Share on the
related dividend payment date. Any additional Restricted Stock Units credited as
dividend equivalents will be subject to the same vesting requirements,
settlement provisions, and other terms and conditions as the original Restricted
Stock Units to which they relate.
3.6    Deferral. The Participant may be permitted to elect to defer payment of
his or her Restricted Stock Units under a separate deferral program.
ARTICLE IV

FORFEITURES
4.1    Termination of Employment. Except as provided in Article 5, if the
Participant's ceases to be an Employee for any reason, then the Restricted Stock
Units, to the extent not vested, shall be forfeited to the Company without
payment of any consideration by the Company, and neither the Participant nor any
of his or her successors, heirs, assigns or personal representatives shall
thereafter have any further rights or interests in such Restricted Stock Units.

A-2



--------------------------------------------------------------------------------



ARTICLE V

CHANGE IN CONTROL
5.1    Change in Control. In the event of a Change in Control:
(a)    With respect to each outstanding Restricted Stock Unit that is assumed or
substituted in connection with a Change in Control, in the event that during the
twenty-four (24) month period following such Change in Control a Participant's
employment or service is terminated without Cause by the Company or any
Affiliate or the Participant resigns from employment or service from the Company
or any Affiliate with Good Reason, (i) such Restricted Stock Unit shall become
fully vested, (ii) the restrictions, payment conditions, and forfeiture
conditions applicable to such Restricted Stock Unit granted shall lapse (but,
the Participant's obligations under the Restrictive Covenants Agreement shall
not lapse), and (iii) and any performance conditions imposed with respect to
such Restricted Stock Unit shall be deemed to be achieved at target performance
levels.
(b)    With respect to each outstanding Restricted Stock Unit that is not
assumed or substituted in connection with a Change in Control, immediately upon
the occurrence of the Change in Control, (i) such Restricted Stock Unit shall
become fully vested, (ii) the restrictions, payment conditions, and forfeiture
conditions applicable to such Restricted Stock Unit granted shall lapse (but,
the Participant's obligations under the Restrictive Covenants Agreement shall
not lapse), and (iii) and any performance conditions imposed with respect to
such Restricted Stock Unit shall be deemed to be achieved at target performance
levels.
(c)    For purposes of this Section 5.1, Restricted Stock Units shall be
considered assumed or substituted for if, following the Change in Control, the
Restricted Stock Units are of comparable value and remains subject to the same
terms and conditions that were applicable to the Restricted Stock Units
immediately prior to the Change in Control except, that the Restricted Stock
Units that relates to Shares shall instead relate to the common stock of the
acquiring or ultimate parent entity.
ARTICLE VI
MISCELLANEOUS
6.1    Administration. The Administrator shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be final and binding upon the Participant, the Company and all other interested
persons. No member of the Administrator or the Board shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan, this Agreement or the Restricted Stock Units.
6.2    Restrictions on Transfer. Restricted Stock Units that have not vested may
not be transferred or otherwise disposed of by the Participant, including by way
of sale,

A-3



--------------------------------------------------------------------------------



assignment, transfer, pledge, hypothecation or otherwise, except as permitted by
the Administrator, or by will or the laws of descent and distribution.
6.3    Invalid Transfers. No purported sale, assignment, mortgage,
hypothecation, transfer, pledge, encumbrance, gift, transfer in trust (voting or
other) or other disposition of, or creation of a security interest in or lien
on, any of the Restricted Stock Units by any holder thereof in violation of the
provisions of this Agreement shall be valid, and the Company will not transfer
any of said Restricted Stock Units on its books or otherwise nor will any of
said Restricted Stock Units be entitled to vote, nor will any dividends be paid
thereon, unless and until there has been full compliance with said provisions to
the satisfaction of the Company. The foregoing restrictions are in addition to
and not in lieu of any other remedies, legal or equitable, available to enforce
said provisions.
6.4    Adjustments. The Participant acknowledges that the Restricted Stock Units
are subject to modification and termination in certain events as provided in
this Agreement and Article 3 of the Plan.
6.5    Termination of Employment or Service. The Administrator, in its sole
discretion, shall determine the effect of all matters and questions relating to
termination of employment or service, including without limitation, whether a
termination has occurred, whether any termination resulted from a discharge for
Cause and whether any particular leave of absence constitutes a termination.
6.6    Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Executive Vice
President and Chief Administrative Officer at the Company's principal office,
and any notice to be given to the Participant shall be addressed to the
Participant's last address reflected on the Company's records.
6.7    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
6.8    Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
6.9    Conformity to Securities Laws. The Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the Restricted Stock
is granted, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.
6.10    Amendments, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board; provided,

A-4



--------------------------------------------------------------------------------



however, that, except as may otherwise be provided by the Plan, no amendment,
modification, suspension or termination of this Agreement shall adversely affect
the Restricted Stock Units in any material way without the prior written consent
of the Participant.
6.11    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth in this Article 7, this Agreement
shall be binding upon the Participant and his or her heirs, executors,
administrators, successors and assigns.
6.12    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if the Participant is subject to
Section 16 of the Exchange Act, then the Plan, the Restricted Stock Units and
this Agreement shall be subject to any additional limitations set forth in any
applicable exemptive rule under Section 16 of the Exchange Act (including any
amendment to Rule 16b-3 of the Exchange Act) that are requirements for the
application of such exemptive rule. To the extent permitted by applicable law,
this Agreement shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.
6.13    Entire Agreement. The Plan, the Notice and this Agreement (including all
Exhibits thereto, if any) constitute the entire agreement of the parties and
supersede in their entirety all prior undertakings and agreements of the Company
and the Participant with respect to the subject matter hereof.
6.14    Section 409A. The intent of the parties is that payments and benefits
under this Agreement and the Grant be exempt from, or comply with, Section 409A
of the Internal Revenue Code (the “Code”), and accordingly, to the maximum
extent permitted, this Agreement and the Grant shall be interpreted and
administered to be in accordance therewith. Notwithstanding anything contained
herein to the contrary, the Participant shall not be considered to have
terminated employment with the Company for purposes of any payments under this
Agreement and the Grant which are subject to Section 409A of the Code until the
Participant would be considered to have incurred a “separation from service”
from the Company within the meaning of Section 409A of the Code. Each amount to
be paid or benefit to be provided under this Agreement and the Grant shall be
construed as a separate identified payment for purposes of Section 409A of the
Code, and any payments described in this Agreement and the Grant that are due
within the “short term deferral period” as defined in Section 409A of the Code
shall not be treated as deferred compensation unless applicable law requires
otherwise. Without limiting the foregoing and notwithstanding anything contained
herein to the contrary, to the extent required in order to avoid accelerated
taxation and/or tax penalties under Section 409A of the Code, amounts that would
otherwise be payable and benefits that would otherwise be provided pursuant to
this Agreement and the Grant during the six-month period immediately following
the Participant's separation from service shall instead be paid on the first
business day after the date that is six months following the Participant's
separation from service (or, if earlier, the Participant's death). The Company
makes no representation that any or all of the payments described in this
Agreement and the Grant will be exempt from or comply with Section 409A of the
Code and makes no undertaking to preclude

A-5



--------------------------------------------------------------------------------



Section 409A of the Code from applying to any such payment. The Employee
understands and agrees that he or she shall be solely responsible for the
payment of any taxes and penalties incurred under Section 409A.
ARTICLE VII
DEFINITIONS
Wherever the following terms are used in the Agreement they shall have the
meanings specified below, unless the context clearly indicates otherwise. The
singular pronoun shall include the plural where the context so indicates.
7.1    "Cause" shall mean, with respect to the Participant, "Cause" as defined
in such Participant's employment, consulting or similar agreement with the
Company or any of its Subsidiaries if such an agreement exists and contains a
definition of Cause or, if no such agreement exists or such agreement does not
contain a definition of Cause, then Cause shall mean (a) commission of any
felony or an act of moral turpitude; (b) engaging in an act of dishonesty or
willful misconduct; (c) material breach of the Participant's obligations
hereunder or under any agreement entered into between the Participant and the
Company or any of its Subsidiaries or Affiliates; (d) material breach of the
Company's policies or procedures, including but not limited to the Realogy
Corporation Code of Ethics or any of the Key Policies of Realogy Corporation; or
(e) the Participant's willful failure to substantially perform his or her duties
as an employee of the Company or any Subsidiary or Affiliate (other than any
such failure resulting from incapacity due to physical or mental illness). A
termination will not be for "Cause" pursuant to clause (b), (c), (d) or (e), to
the extent such conduct is curable, unless the Company shall have notified the
Participant in writing describing such conduct and the Participant shall have
failed to cure such conduct within ten (10) business days after the receipt of
such written notice.
7.2    A "Change in Control" shall mean the occurrence of any of the following
events:
(a)    An acquisition of any voting securities of the Company (the "Voting
Securities") by any "Person" (as the term person is used for purposes of Section
13(d) or 14(d) of the Exchange Act), immediately after which such Person has (i)
"Beneficial Ownership" (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of more than fifty percent (50%) of the combined voting power of
the Company's then-outstanding Voting Securities or (ii) the power to elect a
majority of the Board without the vote of any of the Investors; provided,
however, that in determining whether a Change in Control has occurred pursuant
to this Section 7.2(a), an acquisition of Shares or Voting Securities by (A) the
Company or any corporation or other Person of which a majority of its voting
power or its voting equity securities or equity interest is owned, directly or
indirectly, by the Company (a "Related Entity") or (B) any Investors or any
Affiliates of any Investors, shall not constitute a Change in Control; or
(b)    The consummation of a merger, consolidation or reorganization of, with or
into the Company or in which securities of the Company are issued (a "Merger"),
if

A-6



--------------------------------------------------------------------------------



immediately following the Merger, any Person has (i) Beneficial Ownership of
more than fifty percent (50%) of the combined voting power of the Company's
then-outstanding Voting Securities or (ii) the power to elect a majority of the
Board without the vote of any of the Investors, unless such Merger is a
"Non-Control Transaction." A "Non-Control Transaction" shall mean a Merger where
immediately following the Merger the Investors or any Affiliates of the
Investors own, directly or indirectly, fifty percent (50%) or more of the
combined voting power of the outstanding voting securities of the corporation
resulting from the Merger (the "Surviving Corporation") or any direct or
indirect parent entity of the Surviving Corporation; or
(c)    The sale or other disposition of all or substantially all of the assets
of the Company to any Person, other than (i) a transfer to a Related Entity or
under conditions that would constitute a Non-Control Transaction if the
disposition of assets is regarded as a Merger for this purpose or (ii) the
distribution to the Company's stockholders of the stock of a Related Entity or
any other assets.
Notwithstanding the foregoing, a "Change in Control" shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.
In addition, for each Award that constitutes deferred compensation under Section
409A of the Code, a Change in Control shall be deemed to have occurred under the
Plan with respect to such Award only if a change in the ownership or effective
control of the Company or a change in ownership of a substantial portion of the
assets of the Company shall also be deemed to have occurred under Section 409A
of the Code. Consistent with the terms of this Section 7.2, the Administrator
shall have full and final authority to determine conclusively whether a Change
in Control of the Company has occurred pursuant to the above definition, the
date of the occurrence of such Change in Control and any incidental matters
relating thereto.
7.3    "Good Reason" shall mean, with respect to the Participant, "Good Reason"
as defined in such Participant's employment, consulting or similar agreement
with the Company or any of its Subsidiaries if such an agreement exists and
contains a definition of Good Reason (or a term of like import, such as
"constructive discharge") or, if no such agreement exists or such agreement does
not contain a definition of Good Reason (or a term of like import, such as
"constructive discharge"), then Good Reason shall mean (a) a reduction of the
Participant's annual base salary (but not including any diminution related to a
broader compensation reduction that is not limited to any particular employee or
executive) or (b) a required relocation of the Participant's primary work
location to a location more than fifty (50) miles from the Participant's current
primary work location; provided, however, that such reduction or relocation in
clauses (a) and (b) above shall not constitute Good Reason unless the
Participant shall have notified the Company in writing describing such reduction
or required relocation within thirty (30) business days of its initial
occurrence and then only if the

A-7



--------------------------------------------------------------------------------



Company shall have failed to cure such reduction or required relocation within
thirty (30) business days after the Company's receipt of such written notice.
7.4    "Investor" means, collectively, (i) (x) one or more investment funds
controlled by Apollo Management, L.P. and (y) Apollo Management, L.P. and its
Affiliates (collectively, the "Apollo Sponsors") and (ii) any Person that forms
a group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act, or any successor provision) with any Apollo Sponsors; provided
that in the case of clause (ii), the Apollo Sponsors collectively own a majority
of the voting power of such group.





A-8

